DETAILED ACTION
Claims 1, 3, 5-13, 15 and 31 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on February 18, 2022 has been entered.
Claims 1, 3, 5-13, 15 and 31 are pending. Claims 1, 5, 8-9 and 12 are amended. Claim 31 is newly added. Claims 2, 4, 14, 16 and 28-30 are cancelled.
Applicant’s arguments, filed February 18, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of (i) the compound (S)-N-((3S,5S,6R)-6-methyl-2-oxo-5-phenyl-1-(2,2,2-trifluoroethyl)piperidin-3-yl)-2’-oxo-1’,2’,5,7-tetrahydrospiro[cyclopenta[b]pyridine-6,3’-pyrrolo[2,3-b]pyridine]-3-carboxamide (CAS Registry No. 1374248-77-7), which has the chemical structure 
    PNG
    media_image1.png
    141
    177
    media_image1.png
    Greyscale
and corresponds to Applicant’s instantly claimed formula (Ia), in which each Rb is hydrogen, as the single disclosed species of compound of formula (I), (ii) croscarmellose sodium as the single disclosed species of disintegrant, and 
	Instant claims 1, 3, 5-13 and 15, as well as newly added claim 31, are drawn to the elected species and are herein examined on the merits infra.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed February 18, 2022 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A/B, the Examiner has considered the cited references. 

Status of Rejections Set Forth in the August 18, 2021 Final Office Action
	The rejection of claim 14 under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph) for incorporating new matter, as set forth at p.4-6 of the previous Office Action dated August 18, 2021, is now hereby withdrawn in view of Applicant’s cancellation of claim 14.
	The rejection of claims 2 and 16 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.6-8 of the previous Office Action dated August 18, 2021, is now hereby withdrawn in view of Applicant’s cancellation of claims 2 and 16.
	The rejection of claims 2 and 16 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.9-10 of the previous Office Action dated August 18, 2021, is now hereby withdrawn in view of Applicant’s cancellation of claims 2 and 16. 
	The rejection of claim 14 under 35 U.S.C. §103 as being unpatentable over Geers et al. (U.S. Patent Application Publication No. 2010/0227903 A1; 2010) in view of Mahjour et al. (WO 2015/038736 A1; Published March 2015, Filed September 11, 2014), as previously applied to claims 1-4, 9-13 and 28-30, further in view of Bell et al. (WO 2012/064910 A1; 2012), as set forth at p.14 of the previous Office Action dated August 18, 2021, is now hereby withdrawn in view of Applicant’s cancellation of claim 14. 
	The provisional rejection of claims 1-13, 15-16 and 28-30 on the grounds of nonstatutory double patenting as being unpatentable over claims 22-29 and 30-34 of U.S. Patent Application No. 16/178,641, 
	The provisional rejection of claim 14 on the grounds of nonstatutory double patenting as being unpatentable over claims 22-29 and 30-34 of U.S. Patent Application No. 16/178,641, as applied to claims 1-13, 15-16 and 28-30, or the rejection of claim 14 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-21 of U.S. Patent No. 10,117,836 B2, as applied to claims 1-13, 15-16 and 28-30, each alternatively taken in further view of Bell et al. (WO 2012/064910 A1; 2012), as set forth at p.19-20 of the previous Office Action dated August 18, 2021, are each now hereby withdrawn in view of the cancellation of claim 14.

Priority
	Acknowledgement is again made of the present application as a continuation of U.S. Patent Application No. 16/178,641, filed November 2, 2018, which is a continuation of U.S. Patent Application No. 15/115,026, filed July 28, 2016, which is a National Stage (371) entry of PCT Application No. PCT/US2015/013672, filed January 30, 2015, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 61/936,019, filed February 5, 2014, and 62/087,366, filed December 4, 2014. 
	In the Remarks filed February 18, 2022, Applicant states that “solely for the purpose of expediting prosecution, claim 1 has been amended to recite a tablet comprising a) an extrudate comprising i) a water soluble polymer matrix and ii) a compound of Formula Ia; and b) a disintegration system”, urging that “the instant claims are properly entitled to claim priority to US 62/087,366; PCT/US2015/013672; US 15/115,026; and US 16/178,641” (Remarks, p.5).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	As Applicant fails to proffer any comments regarding the Office’s determination that the instant claims are not entitled to the benefit of the earlier-filed ‘019 provisional application, it is understood that Applicant takes no specific issue with this determination. Accordingly, it remains that the instant claims are not entitled to the benefit of the earlier-filed ‘019 provisional application for the reasons of record.
in the absence of a dispersing agent, in further combination with a disintegration system. It is only instant claims 9-11 that further provide for the presence of this dispersing agent as part of the recited extrudate (and are, therefore, determined to be properly supported by the ‘366 disclosure in light of the most recently filed claim amendments). Applicant’s remaining claims 1, 3, 5-8, 12-13, 15 and 31, however, are not adequately supported by the prior-filed ‘366 provisional disclosure. 
	It should also be noted that the ‘366 disclosure does not support the broader recitation of “a rapidly dissolving salt” as newly amended into claim 5 as part of the disintegration system (which further comprises a disintegrant). For this additional reason, Applicant’s instant claim 5 is not entitled to the benefit of the earlier filing date of the ‘366 application. 
	Similar rationale as applied above to the ‘366 disclosure is again determined to apply also to the prior-filed disclosures of PCT Application No. PCT/US2015/013672, filed January 30, 2015, U.S. Patent Application No. 15/115,026, filed July 28, 2016, and U.S. Patent Application No. 16/178,641, filed November 2, 2018, which each also fail to provide adequate written support for Applicant’s product as defined in claims 1, 3, 5-8, 12-13, 15 and 31 for the same reasons discussed above with regard to the ‘366 disclosure. Additionally, it is further noted that none of the prior-filed ‘366, ‘672, ‘026 or ‘641 disclosures adequately support the broadened concept of newly amended claim 8, in which “the disintegration system comprises a 1:1 weight ratio of rapidly dissolving salt: disintegrant”, as such 
Accordingly, the effective filing date of claims 1, 3, 5-8, 12-13, 15 and 31 is December 3, 2020 (the filing date of the instant application), and the effective filing date of claims 9-11 is December 4, 2014 (the filing date of the ‘366 provisional application). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is a new matter rejection.
	There is insufficient written support for Applicant’s newly amended limitation directed to “wherein the disintegration system comprises a 1:1 weight ratio of rapidly dissolving salt:disintegrant” (claim 8).
	Applicant fails to clearly identify those portions of the as-filed specification that he believes supports the newly presented amendments to claim 8, stating only that “[s]upport for these amendments and new claims can be found throughout the specification and claims as originally filed”. 

	Applicant’s originally filed disclosure fails to reveal adequate written support for Applicant’s newly amended limitation directed to “wherein the disintegration system comprises a 1:1 weight ratio of rapidly dissolving salt:disintegrant” (claim 8). At best, Applicant’s as-filed specification describes a disintegration system that contains a specific 1:1 weight ratio of powdered sodium chloride to disintegrant. This disclosure, however, fails to support Applicant’s broadening of such teachings to now circumscribe a 1:1 weight ratio of any “rapidly dissolving salt” to disintegrant as now claimed. This concept, then, newly introduced into claim 8 constitutes a clear broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification.
	MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to “wherein the disintegration system comprises a 1:1 weight ratio of rapidly dissolving salt:disintegrant” (claim 8).
	Accordingly, the claim is considered to lack sufficient written description and is properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 3, 5-8, 12-13 and 15, as well as newly added claim 31, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (WO 2015/119848 A1; August 2015), already of record, for the reasons of record set forth at p.10-12 of the previous Office Action dated August 28, 2021, of which said reasons are herein incorporated by reference.
	Applicant’s cancellation of claims 2, 4, 14, 16 and 28-30 necessitates the removal of such claims from the statement of the rejection above. 
	Applicant’s amendment to claim 1 has now changed the effective filing date of instant claims 9-11, which are now afforded the effective filing date of December 4, 2014. As Johnson’s disclosure was published in August 2015 (and, therefore, later than the effective filing date of such claims), claims 9-11 are also removed from the statement of the rejection above. 
	Newly amended claim 1 now requires “a disintegration system”. 
	Newly amended claim 5 recites that the disintegration system comprises “a rapidly dissolving salt and a disintegrant”. 
	Newly amended claim 8 defines the disintegration system as a 1:1 weight ratio of rapidly dissolving salt to disintegrant.
Newly added claim 31 defines the “rapidly dissolving salt” as powdered sodium chloride. 
	Johnson et al. clearly teaches a tablet formulation comprising (a) an extrudate comprising (i) a water-soluble polymer matrix, (ii) a dispersing agent, and (iii) a compound of formula I, or a pharmaceutically acceptable salt thereof, wherein Formula I is the structure 
    PNG
    media_image2.png
    137
    197
    media_image2.png
    Greyscale
, a is independently -H or -F, and wherein the dispersing agent and compound of formula I is dispersed within the polymer matrix, and (b) a disintegration system, wherein said tablet exhibits a hardness from about 12 kP to about 18 kP, and achieves complete disintegration in less than about 5 min in a standard tablet disintegration test complying with USP 31 NF26 Chapt.701 using aqueous HCl (pH 1.8) at 37°C (p.3, l.21-p.3, l.3). Johnson et al. teaches that the preferred disintegration system comprises powdered sodium chloride and croscarmellose sodium, and further exemplifies such systems in which the powdered sodium chloride and croscarmellose sodium are present in a 1:1 weight ratio (p.4, l.6-7; p.4, l.15-23). 
	Applicant’s amendments to claim 12 are merely editorial in nature and do not alter the grounds for rejection as previously applied to instant claim 12. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that “this application is properly entitled to its earliest effective filing date of December 4, 2014” such that “Johnson is not available as prior art under 35 U.S.C. §102(a)(1)” and the rejection should be withdrawn (Remarks, p.6).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	As established above, Applicant has failed to amend the rejected claims in such a manner so as to entitle such claims as presented to the benefit of the ‘366 provisional application. Accordingly, Applicant has failed to definitively disqualify Johnson et al. as applicable prior art under AIA  35 U.S.C. §102(a)(1) for the reasons set forth above.
	For these reasons supra, rejection of claims 1, 3, 5-8, 12-13, 15 and 31 is proper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Geers et al. (U.S. Patent Application Publication No. 2010/0227903 A1; 2010) in view of Mahjour et al. (WO 2015/038736 A1; Published March 2015, Filed September 11, 2014), each already of record, for the reasons of record set forth at p.12-13 of the previous Office Action dated August 18, 2021, of which said reasons are herein incorporated by reference.
Applicant’s cancellation of claims 2, 4 and 28-30 necessitates the removal of such claims from the statement of the rejection above. 
Applicant’s amendment to claim 1 has now changed the effective filing date of instant claims 9-11, which are now afforded the effective filing date of December 4, 2014 for the reasons above. 
As Mahjour et al. was published in March 2015 (thus, later than the effective filing date of such claims), and further in view of Applicant’s previous statement of common ownership to render Mahjour et al. a prior art exception to AIA  35 U.S.C. §102(a)(2) under AIA  35 U.S.C. §102(b)(2)(C), claims 9-11 are also removed from the statement of the rejection above. 
	Newly amended claim 1 now requires “a disintegration system”. 
Geers et al. exemplifies a solid dispersion tablet formulation, which incorporates croscarmellose sodium as a disintegrant.
	Applicant’s amendments to claim 12 are merely editorial in nature and do not alter the grounds for rejection as previously applied to instant claim 12. 
	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that “the earliest effective filing date of this application is December 4, 2014” and, thus, “Mahjour (which published March 19, 2015) is not available as prior art under 35 U.S.C. §102(a)(1)” (Remarks, p.6).

	As established above, Applicant has failed to amend the rejected claims in such a manner so as to entitle such claims to the benefit of the ‘366 provisional application. Accordingly, Applicant has failed to definitively disqualify Mahjour et al. as applicable prior art under AIA  35 U.S.C. §102(a)(1) over the rejected claims for the reasons set forth above.
	For these reasons supra, rejection of claims 1, 3 and 12-13 is proper. 

4.	Claims 5-8, as well as newly added claim 31, are rejected under 35 U.S.C. 103 as being unpatentable over Geers et al. (U.S. Patent Application Publication No. 2010/0227903 A1; 2010) in view of Mahjour et al. (WO 2015/038736 A1; Published March 2015, Filed September 11, 2014), 
as applied above to claims 1, 3 and 12-13,
further in view of Brown et al. (WO 2015/120014 A1; August 2015),
each already of record, for the reasons of record set forth at p.13 of the previous Office Action dated August 18, 2021, of which said reasons are herein incorporated by reference.
	Newly amended claim 5 recites that the disintegration system comprises “a rapidly dissolving salt and a disintegrant”. 
	Newly amended claim 8 defines the disintegration system as a 1:1 weight ratio of rapidly dissolving salt to disintegrant.
Newly added claim 31 defines the “rapidly dissolving salt” as powdered sodium chloride. 
	As previously cited Brown et al. provides teachings relevant to the substitution of Brown’s disintegration system of croscarmellose sodium and powdered sodium chloride (in a weight ratio of 1:1) for the croscarmellose sodium disintegrant of Geers’ exemplified solid dispersion tablet, such teachings of Brown et al. remain relevant to establishing the prima facie obviousness of Applicant’s newly amended claims 5 and 8, as well as newly added claim 31.
	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that “Mahjour is not available as prior art under 35 U.S.C. §102(a)(1)” and “Brown is also not available as prior art under 35 U.S.C. §102(a)(1), since it 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	As established above, Applicant has failed to amend the rejected claims in such a manner so as to entitle such claims to the benefit of the ‘366 provisional application. Accordingly, Applicant has failed to definitively disqualify Mahjour et al. and/or Brown et al. as applicable prior art under AIA  35 U.S.C. §102(a)(1) over the rejected claims for the reasons set forth above.
	For these reasons supra, rejection of claims 5-8 and 31 is proper. 

5.	Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over Geers et al. (U.S. Patent Application Publication No. 2010/0227903 A1; 2010) in view of Mahjour et al. (WO 2015/038736 A1; Published March 2015, Filed September 11, 2014), 
as applied above to claims 1, 3 and 12-13,
further in view of Zhang et al. (WO 2010/114801 A1; 2010), 
each already of record, for the reasons of record set forth at p.13-14 of the previous Office Action dated August 18, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claim 16 necessitates the removal of such claim from the statement of the rejection above. 
Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that “Mahjour is not available as prior art under 35 U.S.C. §102(a)(1)” (Remarks, p.7).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	As established above, Applicant has failed to amend the rejected claims in such a manner so as to entitle such claims to the benefit of the ‘366 provisional application. Accordingly, Applicant has failed to definitively disqualify Mahjour et al. as applicable prior art under AIA  35 U.S.C. §102(a)(1) over the rejected claims for the reasons set forth above.
	For these reasons supra, rejection of claim 15 is proper. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 3, 5-8, 12-13 and 15, as well as newly added claim 31, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of U.S. Patent Application No. 15/719,771 in view of Johnson et al. (WO 2015/119848 A1; August 2015), each already of record, for the reasons of record set forth at p.15-17 of the previous Office Action dated August 18, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claims 2, 4, 14, 16 and 28-30 necessitates the removal of such claims from the statement of the rejection above. 
	Applicant’s amendment to claim 1 has now changed the effective filing date of instant claims 9-11, which are now afforded the effective filing date of December 4, 2014. As Johnson’s disclosure was published in August 2015 (and, therefore, later than the effective filing date of such claims), claims 9-11 are also removed from the statement of the rejection above. 
	Newly amended claim 1 now requires “a disintegration system”. 
	Newly amended claim 5 recites that the disintegration system comprises “a rapidly dissolving salt and a disintegrant”. 
	Newly amended claim 8 defines the disintegration system as a 1:1 weight ratio of rapidly dissolving salt to disintegrant.

	Johnson et al. clearly teaches a tablet formulation comprising (a) an extrudate comprising (i) a water-soluble polymer matrix, (ii) a dispersing agent, and (iii) a compound of formula I, or a pharmaceutically acceptable salt thereof, wherein Formula I is the structure 
    PNG
    media_image2.png
    137
    197
    media_image2.png
    Greyscale
, in which each Ra is independently -H or -F, and wherein the dispersing agent and compound of formula I is dispersed within the polymer matrix, and (b) a disintegration system, wherein said tablet exhibits a hardness from about 12 kP to about 18 kP, and achieves complete disintegration in less than about 5 min in a standard tablet disintegration test complying with USP 31 NF26 Chapt.701 using aqueous HCl (pH 1.8) at 37°C (p.3, l.21-p.3, l.3). Johnson et al. teaches that the preferred disintegration system comprises powdered sodium chloride and croscarmellose sodium, and further exemplifies systems in which the powdered sodium chloride and croscarmellose sodium are present in a 1:1 weight ratio (p.4, l.6-7; p.4, l.15-23). 
	Accordingly, the ‘771 claims as further modified by Johnson’s teachings clearly meet Applicant’s newly amended and/or newly added limitations of claims 1, 5, 8 and 31.
	Applicant’s amendments to claim 12 are merely editorial in nature and do not alter the grounds for rejection as previously applied to instant claim 12. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that “Johnson is not available as prior art to the instant application under 35 U.S.C. §102(a)(1)” and the rejection should be withdrawn (Remarks, p.7).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	As established above, Applicant has failed to amend the rejected claims in such a manner so as to entitle such claims as presented to the benefit of the ‘366 provisional application. Accordingly, 
	For these reasons supra, rejection of claims 1, 3, 5-8, 12-13, 15 and 31 is proper. 

7.	Claims 1, 3, 5-13 and 15, as well as newly added claim 31, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-21 of U.S. Patent No. 10,117,836 B2, already of record, for the reasons of record set forth at p.18-19 of the previous Office Action dated August 18, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claims 2, 4, 14, 16 and 28-30 necessitates the removal of such claims from the statement of the rejection above. 
	Newly amended claim 1 now requires “a disintegration system”. 
	Newly amended claim 5 recites that the disintegration system comprises “a rapidly dissolving salt and a disintegrant”. 
	Newly amended claim 8 defines the disintegration system as a 1:1 weight ratio of rapidly dissolving salt to disintegrant.
Newly added claim 31 defines the “rapidly dissolving salt” as powdered sodium chloride. 
‘836 recites a tablet comprising (a) an extrudate comprising (i) a polymer matrix that is a water-soluble PVP/VA matrix, (ii) a dispersing agent, and (iii) a therapeutically effective amount of a compound of Formula I1, wherein the dispersing agent and compound of formula I is dispersed within the polymer matrix, and (b) a disintegration system comprising powdered sodium chloride and croscarmellose sodium, wherein the disintegration system comprises a 1:1 weight ratio of powdered sodium chloride and croscarmellose sodium (patent claim 8).
	Applicant’s amendments to claim 12 are merely editorial in nature and do not alter the grounds for rejection as previously applied to instant claim 12. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, requesting that “this rejection be held in abeyance until the claims are otherwise found to be allowable” (Remarks, p.8).
The arguments have been fully and carefully considered, but are not found persuasive.
In view of the fact that the instant claims remain subject to rejection as indicated infra, and further in view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the ‘836 patent claims, the rejection remains proper at this time.
For these reasons supra, rejection of claims 1, 3, 5-13, 15 and 31 is proper. 

8.	Claims 1, 3, 5-8, 12-13 and 15, as well as newly added claim 31, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 8,912,210 B2; or
claims 1, 3, 5-8, 12-13 and 15, as well as newly added claim 31, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,174,989 B2; or
claims 1, 3, 5-8, 12-13 and 15, as well as newly added claim 31, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,487,523 B2;
each alternatively taken in view of Johnson et al. (WO 2015/119848 A1; August 2015),
each already of record, for the reasons of record set forth at p.20-22 of the previous Office Action dated August 18, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claims 2, 4, 14, 16 and 28-30 necessitates the removal of such claims from the statement of the rejection above. 
	Applicant’s amendment to claim 1 has now changed the effective filing date of instant claims 9-11, which are now afforded the effective filing date of December 4, 2014. As Johnson’s disclosure was published in August 2015 (and, therefore, later than the effective filing date of such claims), claims 9-11 are also removed from the statement of the rejection above. 

	Newly amended claim 5 recites that the disintegration system comprises “a rapidly dissolving salt and a disintegrant”. 
	Newly amended claim 8 defines the disintegration system as a 1:1 weight ratio of rapidly dissolving salt to disintegrant.
Newly added claim 31 defines the “rapidly dissolving salt” as powdered sodium chloride. 
Johnson et al. clearly teaches a tablet formulation comprising (a) an extrudate comprising (i) a water-soluble polymer matrix, (ii) a dispersing agent, and (iii) a compound of formula I, or a pharmaceutically acceptable salt thereof, wherein Formula I is the structure 
    PNG
    media_image2.png
    137
    197
    media_image2.png
    Greyscale
, in which each Ra is independently -H or -F, and wherein the dispersing agent and compound of formula I is dispersed within the polymer matrix, and (b) a disintegration system, wherein said tablet exhibits a hardness from about 12 kP to about 18 kP, and achieves complete disintegration in less than about 5 min in a standard tablet disintegration test complying with USP 31 NF26 Chapt.701 using aqueous HCl (pH 1.8) at 37°C (p.3, l.21-p.3, l.3). Johnson et al. teaches that the preferred disintegration system comprises powdered sodium chloride and croscarmellose sodium, and further exemplifies systems in which the powdered sodium chloride and croscarmellose sodium are present in a 1:1 weight ratio (p.4, l.6-7; p.4, l.15-23). 
	Accordingly, the ‘210, ‘989 or ‘523 claims as further modified by Johnson’s teachings clearly meet Applicant’s newly amended and/or newly added limitations of claims 1, 5, 8 and 31.
	Applicant’s amendments to claim 12 are merely editorial in nature and do not alter the grounds for rejection as previously applied to instant claim 12. 


Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that “Johnson is not available as prior art to the instant application under 35 U.S.C. §102(a)(1)” and the rejection should be withdrawn (Remarks, p.8).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	As established above, Applicant has failed to amend the rejected claims in such a manner so as to entitle such claims as presented to the benefit of the ‘366 provisional application. Accordingly, Applicant has failed to definitively disqualify Johnson et al. as applicable prior art under AIA  35 U.S.C. §102(a)(1) for the reasons set forth above.
	For these reasons supra, rejection of claims 1, 3, 5-8, 12-13, 15 and 31 is proper. 

9.	Claims 1, 3, 5-8, 12-13 and 15, as well as newly added claim 31, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,499,545 B2; or
claims 1, 3, 5-8, 12-13 and 15, as well as newly added claim 31, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,833,448 B2; or
claims 1, 3, 5-8, 12-13 and 15, as well as newly added claim 31, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 13-14 of U.S. Patent No. 10,272,077 B2;
each alternatively taken in view of Johnson et al. (WO 2015/119848 A1; August 2015),
each already of record, for the reasons of record set forth at p.22-23 of the previous Office Action dated August 18, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claims 2, 4, 14, 16 and 28-30 necessitates the removal of such claims from the statement of the rejection above. 
	Applicant’s amendment to claim 1 has now changed the effective filing date of instant claims 9-11, which are now afforded the effective filing date of December 4, 2014. As Johnson’s disclosure was published in August 2015 (and, therefore, later than the effective filing date of such claims), claims 9-11 are also removed from the statement of the rejection above. 

	Newly amended claim 5 recites that the disintegration system comprises “a rapidly dissolving salt and a disintegrant”. 
	Newly amended claim 8 defines the disintegration system as a 1:1 weight ratio of rapidly dissolving salt to disintegrant.
Newly added claim 31 defines the “rapidly dissolving salt” as powdered sodium chloride. 
Johnson et al. clearly teaches a tablet formulation comprising (a) an extrudate comprising (i) a water-soluble polymer matrix, (ii) a dispersing agent, and (iii) a compound of formula I, or a pharmaceutically acceptable salt thereof, wherein Formula I is the structure 
    PNG
    media_image2.png
    137
    197
    media_image2.png
    Greyscale
, in which each Ra is independently -H or -F, and wherein the dispersing agent and compound of formula I is dispersed within the polymer matrix, and (b) a disintegration system, wherein said tablet exhibits a hardness from about 12 kP to about 18 kP, and achieves complete disintegration in less than about 5 min in a standard tablet disintegration test complying with USP 31 NF26 Chapt.701 using aqueous HCl (pH 1.8) at 37°C (p.3, l.21-p.3, l.3). Johnson et al. teaches that the preferred disintegration system comprises powdered sodium chloride and croscarmellose sodium, and further exemplifies systems in which the powdered sodium chloride and croscarmellose sodium are present in a 1:1 weight ratio (p.4, l.6-7; p.4, l.15-23). 
	Accordingly, the ‘545, ‘448 or ‘077 claims as further modified by Johnson’s teachings clearly meet Applicant’s newly amended and/or newly added limitations of claims 1, 5, 8 and 31.
	Applicant’s amendments to claim 12 are merely editorial in nature and do not alter the grounds for rejection as previously applied to instant claim 12. 


Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that “Johnson is not available as prior art to the instant application under 35 U.S.C. §102(a)(1)” and the rejection should be withdrawn (Remarks, p.8-9).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	As established above, Applicant has failed to amend the rejected claims in such a manner so as to entitle such claims as presented to the benefit of the ‘366 provisional application. Accordingly, Applicant has failed to definitively disqualify Johnson et al. as applicable prior art under AIA  35 U.S.C. §102(a)(1) for the reasons set forth above.
	For these reasons supra, rejection of claims 1, 3, 5-8, 12-13, 15 and 31 is proper. 

Conclusion
Rejection of claims 1, 3, 5-13, 15 and 31 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 14, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that formula I of the ‘836 claims clearly circumscribes compounds in which each of Ra is hydrogen, which is identical in structure to Applicant’s instantly claimed compound of formula Ia.